Citation Nr: 0019327	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to total rating based upon unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a letter received in June 1997, the veteran stated that he 
wished to be placed on the Agent Orange (Dioxin) roll and 
that physicians had determined that he had prostatitis.  The 
RO should clarify whether the veteran means to raise a claim 
of service connection for prostatitis due to exposure to 
Agent Orange and undertake appropriate action in accord with 
the response.

In October 1998, the RO denied the veteran's claim for non-
service connected pension benefits.  Although the veteran did 
not file a notice of disagreement with respect to that 
determination, in written argument submitted to the Board in 
June 2000, his representative maintained that the veteran was 
entitled to pension benefits.  The Board construes this to be 
a new claim for entitlement to non-service-connected pension 
benefits.  Accordingly, this claim is referred to the RO for 
appropriate action.


REMAND

The veteran's representative has requested the Board to 
remand this case for the purpose of obtaining records 
pertaining to the veteran's award of disability benefits by 
the Social Security Administration (SSA) beginning in June 
1997.  The Board agrees that a remand to obtain a copy of 
these potentially relevant records is warranted.  Since a 
remand is warranted and the veteran has not been provided a 
VA psychiatric examination since July 1998, the Board 
believes that the veteran should be afforded a VA psychiatric 
examination while the case is in remand status.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, and any other sources for 
additional medical records pertinent to 
his claims for an increased rating for 
post-traumatic stress disorder and a 
total rating based upon unemployability 
due to service-connected disability.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
Regardless, the RO should obtain a copy 
of all records pertaining to treatment of 
the veteran for PTSD at the VA Medical 
Center in Louisville, Kentucky since June 
1998.

2.  The RO should request the SSA to 
provide a copy of its decision awarding 
disability benefits to the veteran and a 
copy of the record upon which the 
decision was based.  The SSA should also 
be requested to provide a copy of records 
pertaining to any subsequent disability 
determinations for the veteran.

3.  The RO should also provide the 
veteran with a VA examination by a 
psychiatrist for the purpose of 
determining the extent of impairment from 
his service-connected post-traumatic 
stress disorder.  Any indicated studies 
should be performed.  With respect to 
each of the psychiatric symptoms listed 
in the current criteria for evaluating 
mental disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected post-traumatic stress disorder.  
To the extent possible, the 
manifestations of the veteran's post-
traumatic stress disorder should be 
distinguished from those of any other 
psychiatric disorder present.  The 
examiner should provide a global 
assessment of functioning score based on 
the veteran's post-traumatic stress 
disorder with an explanation of the 
significance of the score assigned.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected post-
traumatic stress disorder, including 
whether it renders him unemployable.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the claim for 
entitlement to an increased rating for 
post-traumatic stress disorder.  If it 
has not been rendered moot, the RO should 
also readjudicate the claim for a total 
rating based on unemployability due to 
service-connected disability.  The RO 
should also consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with regard to 
any other matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
addressing all issues in appellate 
status, and be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



